NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                      APR 29 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                        No. 15-30130

              Plaintiff - Appellee,               D.C. No. 1:14-cr-00098-SPW

    v.
                                                  MEMORANDUM*
 CHRISTOPHER RALPH MARQUIS,

              Defendant - Appellant.

                     Appeal from the United States District Court
                             for the District of Montana
                      Susan P. Watters, District Judge, Presiding

                              Submitted April 26, 2016**

Before:        McKEOWN, WARDLAW, and PAEZ, Circuit Judges.

         Christopher Ralph Marquis appeals from the district court’s judgment and

challenges the 48-month sentence imposed following his guilty-plea conviction for

possession of child pornography, in violation of 18 U.S.C. § 2252A(a)(5)(B). We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Marquis contends that his sentence is substantively unreasonable in light of

his mitigating circumstances. The district court did not abuse its discretion in

imposing Marquis’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007).

The below-Guidelines sentence is substantively reasonable in light of the 18

U.S.C. § 3553(a) sentencing factors and the totality of the circumstances, including

the nature of the offense and the need to afford adequate deterrence. See Gall, 552
U.S. at 51.

      AFFIRMED.




                                          2                                    15-30130